Case: 17-40912      Document: 00514325348         Page: 1    Date Filed: 01/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                      No. 17-40912
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 29, 2018

CARLOS KIDD,                                                            Lyle W. Cayce
                                                                             Clerk
                                                 Plaintiff-Appellant

v.

BRAD LIVINGSTON,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:15-CV-126


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
PER CURIAM: *
       Carlos Kidd, Texas prisoner # 1079464, filed a 42 U.S.C. § 1983
complaint, alleging that Brad Livingston, the former director of the Texas
Department of Criminal Justice, failed to protect him. Kidd moves for leave to
proceed in forma pauperis (IFP) to appeal the magistrate judge’s report and
recommendation.
       This court must examine the basis of its jurisdiction, sua sponte, if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). We lack


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40912    Document: 00514325348    Page: 2   Date Filed: 01/29/2018


                                No. 17-40912

jurisdiction to address this appeal. See Donaldson v. Ducote, 373 F.3d 622, 624
(5th Cir. 2004); see also Colburn v. Bunge Towing, Inc., 883 F.2d 372, 379 (5th
Cir. 1989). Accordingly, we dismiss the appeal and deny Kidd’s IFP motion as
moot.
        APPEAL DISMISSED; MOTION DENIED AS MOOT.




                                      2